Citation Nr: 0318739	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  00-21 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hepatitis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an increased rating for service-connected 
post-operative residuals of splenectomy and splenorenal shunt 
with hiatal hernia, evaluated as 30 percent disabling.

4.  Entitlement to an increased rating for service-connected 
portal hypertension, secondary to schistosomiasis, evaluated 
as 30 percent disabling.

5.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active service from March 1959 to September 
1959, and from December 1961 to June 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which determined that new and material evidence had 
not been presented to reopen a claim for service connection 
for hepatitis, and which denied a claim of entitlement to 
service connection for hypertension, denied a claim of 
entitlement to an increased rating for post-operative 
residuals of splenectomy and splenorenal shunt with hiatal 
hernia, evaluated as 30 percent disabling, denied a claim of 
entitlement to an increased rating for service-connected 
portal hypertension, secondary to schistosomiasis, evaluated 
as 30 percent disabling, and denied a claim of entitlement to 
a total rating based on individual unemployability (TDIU).  


FINDINGS OF FACT

1.  In an unappealed decision, dated in September 1993, the 
RO denied the veteran's claim of entitlement to service 
connection for hepatitis.

2.  The evidence received since the RO's September 1993 
decision, which was not previously of record, and which is 
not cumulative of other evidence of record, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 

3.  The veteran's hypertension was not present during service 
or for many years thereafter and is not otherwise related to 
his service.  

4.  The veteran's residuals of splenectomy and splenoral 
shunt may be productive of occasional pain, vomiting, 
hematemesis and/or melena; but are not productive of material 
weight loss, anemia, or other symptom combinations productive 
of severe impairment of health.  

5.  The veteran's portal hypertension is evaluated as 30 
percent disabling; it is not productive of marked 
interference with his employment and had not required 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  

6.  The veteran has three years of college; he has not worked 
since 1967.

7.  The veteran's service connected disabilities do not 
preclude him from engaging in some form of substantially 
gainful employment consistent with his education and 
occupational experience.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
RO's September 1993 decision denying the veteran's claim for 
service connection for hepatitis; the claim for hepatitis is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2002).  

2.  Hypertension was not incurred during the veteran's active 
military service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2002).

3.  The criteria for an evaluation in excess of 30 percent 
for the veteran's service-connected residuals of splenectomy 
and splenoral shunt with hiatal hernia have not been met; 
however, a separate evaluation of 20 percent is warranted for 
the splenectomy.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.114, Diagnostic Codes 7346, 
7706 (2002).  

4.  The criteria for an evaluation in excess of 30 percent 
for the veteran's portal hypertension secondary to 
schistosomiasis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 
4.114, Diagnostic Code 7324 (2002).  

5.  A total disability evaluation based on individual 
unemployability due to service-connected disability is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326a; see also Disabled American 
Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -
7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003); 
VAOPGCPREC 1-2003 (May 21, 2003).  For the reasons provided 
below, the Board finds that its consideration of the 
regulations do not prejudice the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

The VCAA is applicable to claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's May 2000 rating decision that the 
criteria for reopening his claim for service connection for 
hepatitis, for service connection for hypertension, and for 
increased ratings for his service-connected post-operative 
residuals of splenectomy and splenorenal shunt with hiatal 
hernia, and portal hypertension, and for TDIU, had not been 
met.  Those are the key issues in this case, and the rating 
decisions, statement of the case (SOC), and the supplemental 
statement of the case (SSOC) informed the appellant of the 
evidence needed to substantiate his claims.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
the appellant has been informed of the information and 
evidence needed to substantiate these claims and that VA has 
complied with its notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC), as well as VA and non-VA medical records.  The 
veteran has been afforded examinations for the disabilities 
in issue.  In November 1999, the RO requested the veteran to 
identify all health care providers who have treated him for 
the service-connected disabilities in issue, and he was 
notified that VA would attempt to obtain all identified 
treatment reports, but that it was ultimately his 
responsibility to ensure that such evidence was submitted.  
In a letter, dated in September 2001, the veteran was 
informed of the VCAA, and of the types of evidence which may 
be probative of his claims.  In addition, in a letter dated 
in January 2003, the RO requested that he identify the names 
of all holders of relevant records, as well as their 
addresses and the dates covered by such records, and 
indicated that it would attempt to obtain such records.  He 
was further advised that it was his responsibility to provide 
this information.  In letters, received in November 1999 and 
January 2003, the veteran reported that he had received VA 
treatment, and it appears that all of these treatment reports 
have either been obtained or were reported as unavailable.  
Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of his duties 
to obtain evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  With regard to the claim for hypertension, 
although it does not appear that an etiological opinion has 
been obtained, the Board finds that the evidence, discussed 
infra, which shows that: 1) the veteran was not diagnosed 
with hypertension during service, 2) hypertension was not 
shown until about 24 years after separation from service, and 
3) that there is no competent evidence of a nexus between 
hypertension and the veteran's service, warrants the 
conclusion that additional development for an opinion is not 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
see also 38 C.F.R. § 3.159 (c)(4).  Finally, in September 
2002, subsequent to the enactment of the VCAA, the Board 
undertook additional development on this claim, pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  This 
development has been completed, and additional evidence has 
been associated with the claims files.  Specifically, VA 
outpatient treatment and examination reports have been 
obtained.  However, the United States Court of Appeals for 
the Federal Circuit recently invalidated the regulations 
which empowered the Board to consider additional evidence 
without prior RO review in the absence of a waiver of such 
review by the veteran or his representative.  Disabled 
American Veterans v. Sec' y of Veterans Affairs , Nos. 02-
7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 
1, 2003); Janssen v. Principi, 15 Vet. App. 370 (2001) (per 
curiam).  In this case, a waiver has been received.  
Specifically, in the veteran's representative's written 
brief, dated in April 2003, states, "The American Legion on 
behalf of the veteran, prospectively waives AOJ review of the 
evidence obtained under the Board's Development Order."  
Accordingly, the Board finds that there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating these claims.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


II. New and Material

A review of the claims files shows that in September 1993, 
the RO denied a claim for service connection for hepatitis.  
There was no appeal, and that decision became final.  See 
38 U.S.C.A. § 7105(c).  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  

In May 1999, the veteran applied to reopen this claim.  In 
May 2000, the RO denied the claim after determining that new 
and material evidence had not been presented.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

The most recent and final denial of this claim was the RO's 
decision dated in September 1993.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's September 1993 decision.  See 38 U.S.C.A. 
§ 5108.  When determining whether the evidence is new and 
material, the specified basis for the last final disallowance 
must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The evidence of record at the time of the RO's September 1993 
decision included the veteran's service medical records, 
which showed that the veteran was noted to have a preservice 
history of schistosomiasis at age 14.  In June 1966, the 
veteran underwent a thoracotomy, during which time a large, 
tortuous, dilated vein was discovered.  His diagnoses 
included portal hypertension secondary to schistosoma 
mansoni, manifested by esophageal varices, spelenegomy and 
hypersplenism, EPTS (existed prior to service) "service 
aggravated."  In January 1967, he underwent a splenectomy 
and splenorenal shunt for treatment of his portal 
hypertension.  An August 1971 medical board report noted 
hepatitis, serum, chronic, persistent, secondary to 
transfusions received at WRGH (Walter Reed General Hospital) 
in 1966.  

Post-service medical records, dated between 1971 and August 
1993, included a U.S. Army hospital report covering treatment 
between July and August of 1971, which showed treatment for 
hypersplenism and esophageal varices, and noted a "small 
clinically insignificant hiatus hernia."  Liver biopsy 
showed findings consistent with mild hepatitis of chronic 
persistent variety.  The report noted that his serum 
hepatitis had resolved uneventfully.  The diagnoses were 
essentially the same as those noted during service.  
Thereafter, the veteran periodically received VA hospital and 
outpatient treatment for gastrointestinal and abdominal 
symptoms, and his diagnoses included peptic ulcer disease, 
and a duodenal ulcer.  An August 1993 VA examination report 
showed that there was no indication of hepatitis.  

At the time of the RO's September 1993 denial of the claim, 
there was no competent opinion of record showing that the 
veteran currently had hepatitis, nor was there any competent 
evidence showing that the veteran had hepatitis that was 
related to his service.  

Evidence received since the RO's September 1993 decision 
includes VA outpatient treatment and examination reports, 
dated between 1979 and 2003, and private medical records, 
dated between November 1990 and 1996.  The Board further 
notes that the evidence includes records from the Social 
Security Administration (SSA).  The SSA records include VA 
treatment reports, dated in 1990 or prior thereto, which are 
duplicative of evidence contained in the claims files at the 
time of the RO's September 1993 decision.  The other SSA 
evidence is in the form of private treatment reports, dated 
in 1996, for psychiatric symptoms which are not currently in 
issue.  As for the private medical evidence, it includes a 
November 1990 examination report from Waleska Galindez, M.D., 
which contains a diagnosis of viral hepatitis post 
transfusional.  A November 1996 VA sonogram report for the 
liver notes evidence consistent with cirrhosis.  A March 1999 
VA computed tomography (CT) report for the abdomen notes 
changes in the gallbladder consistent with cirrhosis.  An 
April 2000 VA liver examination report shows that Hepatitis B 
surface and core antibodies, and Hepatitis C antibodies, were 
negative.  Hepatitis A antibody was positive.  The diagnoses 
included hepatitis A, and "No evidence of hepatitis due to 
blood transfusions since Hepatitis A is from food or water."  
A March 2001 VA outpatient treatment report notes complaints 
of black tarry stools, vomiting and epigastric pain, and a 
history of "cirrhosis in past due to HEP (hepatitis) C from 
a blood transfusion per limited records."  The impressions 
included recurrent GI bleed.  See also September 2001 reports 
(same).  There are also multiple notations of chronic 
persistent hepatitis.  See VA outpatient treatment reports, 
dated between 2001 and 2002.  A March 2002 VA outpatient 
treatment report notes treatment for abdominal pain, and a 
history of ulcers and bleeding with four blood transfusions.  
A June 2002 VA outpatient treatment report notes that the 
hepatitis C antibody was negative.  A February 2003 VA liver, 
gall bladder and pancreas examination report shows that 
Hepatitis B surface antibodies, and Hepatitis C antibody, 
were negative.  The diagnoses included "chronic persistent 
hepatitis secondary to blood transfusion by history."

The VA medical evidence (other than contained in the SSA's 
records) was not of record at the time of the RO's September 
1993 decision, is not cumulative, and is "new" within the 
meaning of 38 C.F.R. § 3.156.  However, the Board finds that 
this evidence is not material evidence.  Specifically, none 
of this evidence shows that the veteran currently has 
Hepatitis B or Hepatitis C, or that his Hepatitis A is due to 
his service or a service-connected disability.  In this 
regard, the April 2000 VA examination report shows that the 
examiner stated that Hepatitis A is from food or water.  
Furthermore, all of the other indications that the veteran 
has hepatitis are "by history" only, and were not 
corroborated by laboratory or clinical findings.  See e.g., 
VA November 1990 and April 2000 examination reports, VA 
outpatient treatment reports dated in 2001 and 2002.  
Finally, the Board notes that the veteran is shown to have a 
history of an ulcer which has required blood transfusions, 
and service connection is not currently in effect for this 
disorder.  Accordingly, this evidence does not pertain to one 
of the evidentiary defects which were the basis for the RO's 
September 1993 decision.  The Board therefore finds that the 
submitted evidence does not bear directly and substantially 
upon the issue at hand, that this evidence is not probative 
of the issue at hand, and is not material.  See e.g., Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The claim is 
therefore not reopened.  




III.  Service Connection 

A review of the veteran's testimony shows that he argues that 
he has hypertension as a result of his service.  The Board 
notes that the veteran was diagnosed with portal 
hypertension, which involves the liver, during service, and 
that he has previously been granted service connection for 
portal hypertension.  The Board's use of the term 
"hypertension" as it pertains to this issue involves the 
cardiovascular system and is therefore not intended to 
include portal hypertension.  

The veteran's service medical records do not show that he was 
diagnosed with hypertension.  A "medical board" examination 
report, dated in February 1967, shows that his blood pressure 
was 126/70, and that his heart was clinically evaluated as 
normal.  An August 1971 "TDRL" report shows that his blood 
pressure was 128/76, and that his heart was clinically 
evaluated as normal except that there was bradycardia of 
55/minute.  

As for the post-service medical evidence, it consists of VA 
outpatient treatment, hospital and examination reports, dated 
between 1979 and 2003, and private medical treatment reports, 
dated between 1990 and 1996.  Of particular note, a VA 
outpatient treatment report, dated in June 1999, contains a 
notation of hypertension.  See also March 2001 VA outpatient 
treatment report.  

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  In addition, certain chronic diseases, including 
hypertension, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board finds that the preponderance of the evidence is 
against the claim.  The first evidence of hypertension is 
found in a 1991 VA outpatient treatment report.  This is 
approximately 24 years after separation from service. This 
lengthy period without treatment weighs heavily against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
In addition, the Board notes that the claims files do not 
contain competent evidence showing that the veteran had 
hypertension within one year of separation from service, such 
that presumptive service connection is warranted.  See 38 
C.F.R. §§ 3.307, 3.309.  Finally, the claims files do not 
contain a competent medical opinion linking the veteran's 
hypertension to his service.  Accordingly, the claim must be 
denied.

The Board has considered the veteran's testimony submitted in 
support of his argument that he has hypertension that should 
be service connected.  His statements are not competent 
evidence of a nexus between the claimed condition and his 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Accordingly, the veteran's claim for 
service connection for hypertension must be denied.


IV.  Increased Ratings

In May 1999, the veteran filed claims for increased ratings 
for his service-connected post-operative residuals of 
splenectomy and splenorenal shunt with hiatal hernia, 
evaluated as 30 percent disabling, and his service-connected 
portal hypertension, secondary to schistosomiasis, evaluated 
as 30 percent disabling.  In May 2000, the RO denied the 
claims.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA' s Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where entitlement to service 
connection has been established and an increase in disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2002).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2002).

A.  Residuals of Splenectomy and Splenoral Shunt with Hiatal 
Hernia

The veteran argues that a rating in excess of 30 percent is 
warranted for his service-connected residuals of splenectomy 
and splenoral shunt with hiatal hernia.  No specific symptoms 
have been cited.  

Under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7346,(which is 
the code utilized by the RO to evaluate the disability) 
hiatal hernia is rated as 60 percent disabling when there are 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  A 30 
percent rating is assigned when there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health. 

The medical evidence for consideration consists of VA 
outpatient treatment and hospital reports, dated between 1999 
and 2003, and VA examination reports dated in April 2000 and 
February 2003.  The VA hospital and outpatient treatment 
reports show that in March 2001, the veteran was treated for 
complaints of black tarry stools, vomiting and epigastric 
pain, and a history that included PUD (peptic ulcer disease) 
with significant bleeding for 20 years.  He denied melena.  
His weight was noted to be between 233 and 239 pounds, and 
was characterized as "stable."  The impressions included GI 
(gastrointestinal) bleed.  See also September 2001 reports 
(same).  In March 2002, the veteran was treated for abdominal 
pain, and a history of ulcers and bleeding with four blood 
transfusions.  Melena and hematemesis were noted.  The 
assessment was gastritis.  A March 2002 VA outpatient 
treatment report notes treatment for abdominal pain, and a 
history of ulcers and bleeding with four blood transfusions.  
Multiple VA outpatient treatment reports, dated between 2001 
and January 2003, include notations of "GI bleed related to 
NSAIDS," and show that the veteran denied weight loss, 
vomiting, hemetemesis and/or melena.  A January 2003 report 
noted that the veteran's liver was stable.  The Board notes 
that overall, the VA outpatient treatment reports show that 
the veteran was found to be 71 inches tall, and that his 
weight has ranged from 210 pounds to 238 pounds.  

An April 2000 VA liver examination report shows that the 
veteran complained of epigastric and right upper quadrant 
pain, and occasional nausea and vomiting.  On examination, he 
was well-nourished and overweight.  The diagnoses include 
schistosomiasis with secondary liver cirrhosis, with 
esophageal varices, status post splenectomy and splenoral 
shunt, and hiatal hernia with gastroesophageal reflux disease 
(GERD) and peptic ulcer disease.  

A February 2003 VA liver, gall bladder and pancreas 
examination report, and a February 2003 VA hypertension 
examination report, show that the veteran complained of 
constant abdominal pain, as well as vomiting blood, melena 
and constipation once to twice a day.  On examination, the 
veteran was found to weigh 280 pounds.  He was well-
nourished.  There was no organomegaly.  Review of a May 2002 
liver sonogram indicated that there was no evidence of 
gallstones or gallbladder wall thickening.  The kidneys were 
unremarkable, with no evidence of hydronephrosis.  The 
impression was findings consistent with fatty infiltration of 
the liver.  The diagnoses included status post splenoral 
shunt by history, and status post splenectomy by history.  

Although there is some evidence of occasional pain, vomiting, 
hematemesis and melena, this evidence is outweighed by the 
fact that these symptoms have not been sufficiently frequent 
or severe to warrant a higher rating, particularly when 
considered together with the lack of evidence of material 
weight loss, anemia; or other symptom combinations productive 
of severe impairment of health.  In this regard, multiple VA 
outpatient treatment reports, dated between 2001 and January 
2003, show treatment for "GI bleed related to NSAIDS," and 
show that the veteran denied weight loss, vomiting, 
hemetemesis and/or melena.  In addition, the veteran was 
shown to weigh 280 pounds in the February 2003 VA examination 
report (his weight is otherwise shown to have ranged from 210 
pounds to 238 pounds).  As this examination report is the 
most recent report of record, this evidence is considered 
highly probative evidence of the veteran's current condition.  
Francisco.  The Board therefore finds that the evidence is 
insufficient to show that the criteria for a 60 percent 
schedular evaluation under DC 7346 have been met, and the 
claim is denied to this extent.  However, the veteran's 
service connected disability includes splenectomy.  Under DC 
7706, splenectomy is considered 20 percent disabling.  It 
does not appear that a separate rating for the splenectomy 
would violate the rule against pyramiding provided for in 
38 C.F.R. § 4.14, as the hiatal hernia involves the 
gastrointestinal system and the splenectomy involves the 
hemic/lymphatic systems.  Accordingly, a separate rating of 
20 percent is warranted for splenectomy, which is the maximum 
rating allowable under DC 7706.  


B.  Portal Hypertension

The veteran argues that a rating in excess of 30 percent is 
warranted for his service-connected portal hypertension.  No 
specific symptoms have been cited.  

Schistosomiasis is a "parasitic worm infestation."  De Perez 
v. Derwinski, 2 Vet. App. 85, 86 (1992).  

There is no Diagnostic Code specifically applicable to the 
veteran's portal hypertension.  It is therefore rated by 
analogy under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7324.  
See 38 C.F.R. § 4.20 (2002).  Under DC 7324, "Distomiasis, 
intestinal or hepatic" a 30 percent rating is warranted for 
severe symptoms.  The 30 percent rating is the maximum rating 
allowed under DC 7324.

As for the possibility of a higher rating under another 
diagnostic code, see Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995), the Board determined in part II., supra, that new 
and material evidence has not been presented to reopen a 
claim for service connection for hepatitis.  Nevertheless, 
the Board will analyze his increased rating claim under 
38 C.F.R. § 4.114, DC 7312 for Schafrath purposes.  DC 7312 
states that a 50 percent evaluation is warranted for: 
Cirrhosis of the liver, primary biliary cirrhosis, or 
cirrhotic phase of sclerosing cholangitis: History of one 
episode of ascites, hepatic encephalopathy, or hemorrhage 
from varices or portal gastropathy (erosive gastritis).  A 30 
percent rating is warranted when there is portal hypertension 
and splenomegaly with weakness, anorexia, abdominal pain, 
malaise, and at least minor weight loss.  

The Board further notes that during the course of the 
veteran's appeal, the regulations pertaining to liver 
disorders were revised.  When a law or regulation changes 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002), can be no 
earlier than the effective date of that change.  The Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-2000 (2000).

Specifically, 38 C.F.R. § 4.114 was amended and Diagnostic 
Codes 7311, 7312, 7343, 7344, and 7345 were revised.  
Diagnostic Code 7313 was removed and Diagnostic Codes 7351 
and 7354 were added.  Prior to the July 2, 2001 regulatory 
change, DC 7312 provided that a 50 percent evaluation is 
warranted for cirrhosis of the liver where the condition is 
moderately severe with the liver definitely enlarged with 
abdominal distention due to early ascites and with muscle 
wasting and loss of strength.  See 38 C.F.R. § 4.114, DC 7312 
(2001).

The Board finds that the claim must be denied.  The medical 
evidence for consideration consists of VA outpatient 
treatment and hospital reports, dated between 1999 and 2003, 
and VA examination reports dated in April 2000 and February 
2003.  These reports do not contain findings of abdominal 
distention due to early ascites.  VA outpatient treatment 
reports, dated between 2001 and 2003, note treatment for 
gastritis, that muscle tone was adequate, that there was no 
hepatosplenomegaly, and no evidence of atrophy.  Strength 
findings were 3/5 or greater in all measure muscle groups.  
Of particular note, reports dated in June 2002 note no 
varices, 5/5 strength over all major muscle groups and no 
neurological evidence of weakness.  Neither the VA hospital 
and outpatient treatment reports, nor the April 2000 VA liver 
examination report, shows a diagnosis or assessment of portal 
hypertension.  In addition, the evidence does not show that 
the veteran has a history of one episode of ascites, hepatic 
encephalopathy, or hemorrhage from varices or portal 
gastropathy.  Similarly, the evidence does not show that the 
veteran has abdominal distention due to early ascites and 
with muscle wasting and loss of strength.  The February 2003 
VA liver, gall bladder and pancreas examination report, and 
the February 2003 VA hypertension examination report, show 
that the diagnoses included portal hypertension secondary to 
schistosomiasis "by history" only.  Accordingly, the 
criteria for a rating in excess of 30 percent under DC 7312 
have not been met.  

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence fails to show that 
portal hypertension has caused marked interference with the 
veteran's employment, or that it has required frequent 
periods of hospitalization rendering impractical the use of 
the regular schedular standards.  Id.  In this regard, the 
veteran has reported that he has been disabled since 1967, 
and as previously stated, neither the VA hospital and 
outpatient treatment reports nor the April 2000 VA liver 
examination report shows a current diagnosis or assessment of 
portal hypertension.  Although the February 2003 VA liver, 
gall bladder and pancreas examination report and the February 
2003 VA hypertension examination report contain diagnoses of 
portal hypertension secondary to schistosomiasis, these 
diagnoses are "by history" only.  Therefore, the Board 
finds that the critieria for consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  


IV.  TDIU

The veteran argues that TDIU is warranted.  

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  38 C.F.R. § 4.16(b).

Service connection is currently in effect for the following 
conditions: post-operative residuals of splenectomy and 
splenorenal shunt rated as 20 percent disabling, hiatal 
hernia secondary to the splenectomy, evaluated as 30 percent 
disabling, and portal hypertension, secondary to 
schistosomiasis, evaluated as 30 percent disabling.  The 
veteran's combined evaluation is 60 percent.  Given the 
foregoing, the veteran does meet the minimum schedular 
requirements for a TDIU as it appears that all disabilities 
are of common etiology.  38 C.F.R. § 4.16(a)(2).  He 
satisfies the percentage rating standards for individual 
unemployability benefits; thus, the issue is whether his 
service-connected disabilities preclude him from engaging in 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  For VA purposes, the term 
"unemployability" is synonymous with an inability to secure 
and follow a substantially gainful occupation.  VAOPGPREC 75-
91, 57 Fed. Reg. 2317 (1992).  Factors such as employment 
history, as well as educational and vocational attainments, 
are for consideration.  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

With regard to the veteran's employment history, a review of 
his claim, received in May 1999, shows that he reported that 
he had not worked full-time since his separation from 
service.  With regard to his education, the veteran reported 
that he had three years of college.  

VA outpatient treatment and hospital reports, dated between 
1999 and 2003, show that the veteran has received treatment 
for a number of conditions, to include peptic ulcer disease, 
hypertension, chronic low back pain/lumbar fracture, and a 
psychiatric disorder.  Service connection is not currently in 
effect for any of these conditions.  Other medical evidence 
includes 2003 VA examination reports which contain diagnoses 
of status post splenoral shunt, status post splenectomy, and 
portal hypertension secondary to schistosomiasis, however, 
these diagnoses are all "by history" only.  In this regard, 
as previously discussed, there are multiple VA outpatient 
treatment reports, dated between 2001 and January 2003 that 
show treatment for PUD symptoms, and "GI bleed related to 
NSAIDS."  

A decision of the Social Security Administration (SSA), dated 
in January 1967, shows that the SSA determined that the 
veteran was disabled as of April 1966.  The diagnosis was 
portal hypertension with esophageal varices, splenomegaly, 
leukoenia and thrombocytopenia.  

The Board first notes that a determination by the SSA that a 
veteran is unemployable is not controlling for purposes of a 
final VA determination.  Odiorne v. Principi, 3 Vet. App. 456 
(1992).  In this case, the reports used for the SSA's 
determination are dated no later than 1967, and the Board 
finds that they do not outweigh the more recent evidence of 
record, which is considered more probative of the veteran's 
current condition.  Francisco.  The Board further finds that 
the medical evidence does not show that the veteran is 
incapable of performing the physical and mental acts required 
by employment due to his service-connected disabilities.  
There is no competent evidence stating that the veteran is 
unemployable due to his service-connected conditions, nor 
does the medical evidence warrant such a conclusion.  The 
Board therefore concludes that the preponderance of the 
evidence is against the claim that the veteran is currently 
precluded from engaging in substantial gainful employment by 
reason of his service-connected disabilities.  Entitlement to 
TDIU is thus not established under 38 C.F.R. § 4.16.  

The Board emphasizes that a total rating based on individual 
unemployability is limited to consideration of service-
connected disabilities.  For the reasons set forth above, the 
veteran's service-connected disabilities simply have not been 
shown to result in total disability. 




V.  Conclusion

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Not having submitted new and material evidence, the claim of 
entitlement to service connection for hepatitis is not 
reopened.  

Service connection for hypertension is denied.  

A rating in excess of 30 percent for post-operative residuals 
of splenectomy and splenorenal shunt with hiatal hernia is 
denied; however, a separate rating of 20 percent is granted 
for the splenectomy, subject to regulations governing awards 
of monetary benefits.  

A rating in excess of 30 percent for portal hypertension is 
denied.  

TDIU is denied.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

